Citation Nr: 0311711	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  00-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III,  Counsel 


INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969 and from March to July 1974.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
RO hearing was conducted in August 2000, and a Board hearing 
was conducted at the RO in October 2002. 

REMAND

At the October 2002 Board hearing, the veteran testified that 
he had been receiving additional VA medical treatment for 
gastrointestinal problems at a VA clinic on Kendal Drive, in 
Winston-Salem.  Additionally, the veteran testified that a VA 
physician, Dr. Lee, had told him that the inservice surgery 
was due to the rigors of training as opposed to a preservice 
gunshot wound.  While the veteran's claim has not yet been 
reopened, it would appear that VA is nevertheless under a 
duty to obtain all VA medical records identified by the 
veteran.  See Veterans Claims Assistance Act of 2000, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).    

Further, it does not appear that the veteran has been 
afforded adequate notice of the provisions of the Veterans 
Claims Assistance Act of 2000.  The Board attempted to remedy 
this by letter in March 2003 under the provisions of 38 
C.F.R. § 19.9(a)(2)(ii).  However, this regulatory provision 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  It therefore appears at this time 
that notice under the Veterans Claims Assistance Act of 2000 
must be furnished by the RO. 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The RO should obtain all pertinent VA 
medical records since April 2001 from the 
VA clinic which the veteran has indicated 
is on Kendal Drive in Winston-Salem.  The 
RO should also ascertain whether a Dr. 
Lee is still employed at any VA medical 
facility in the Winston-Salem area.  If 
so, he should be asked to clarify whether 
he is of the opinion that the inservice 
surgery was due to the rigors of training 
as opposed to the preservice gunshot 
wound.  A detailed rationale for any 
opinions expressed should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim has been reopened.  
If so, it should undertake any additional 
required development and proceed to 
review the claim under a merits analysis.  
Unless the full benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





